Case 5:17-cv-05035-ELW Document 144 _ Filed 10/18/18 Page 1 of 1 PagelD #: 9763

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

GARLAND D. MURPHY, Ill, M.D., and

PHYLLIS MURPHY, Individually and on

behalf of all others similarly situated PLAINTIFFS
V. CASE NO. 5:17-CV-5035

GOSPEL FOR ASIA, INC.; GOSPEL FOR ASIA-INTERNATIONAL;

K.P. YOHANNAN; GISELA PUNNOSE; DANIEL PUNNOSE;
DAVID CARROLL; and PAT EMERICK DEFENDANTS

ORDER
Currently before the Court is Class Representatives Garland D. Murphy, Ill, M.D.’s

and Phyllis Murphy’s Motion for Approval of Proposed Plan of Notice (Doc. 140). The
proposed forms of notice are attached to the Motion. See Docs. 140-1, 140-2. According
to the Motion, Defendants have reviewed the notice plan and forms of proposed notice
and have no objections.

Upon due consideration, IT |S ORDERED that the Motion for Approval of Proposed
Plan of Notice (Doc. 140) is GRANTED. The Court finds that the proposed Notice meets
the requirements of Federal Rule of Civil Procedure 23(c)(2)(B), and Class Counsel is
granted leave to distribute the Notice to class members in the manner set forth in the
Motion and attached Exhibits. 4

IT IS SO ORDERED on this lS

day of October, 2018%

 
   

 
  

 

"SAMOTFY L, BROOKS
_-CUNITED STATES DISTRICT JUDGE

/ _-
